Citation Nr: 0707401	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  00-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung condition 
(initially identified as chronic obstructive pulmonary 
disease and later diagnosed as interstitial lung disease).    

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for lesions on the body (including actinic keratosis, 
seborrheic keratosis, and acanthosis nigricans), and if so, 
whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served a period of active duty for training from 
January 1963 to July 1963 and a period of active duty from 
September 1990 to June 1991.  Evidence of record also 
indicates that he served in the Tennessee Army National Guard 
from December 1962 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran was initially diagnosed with chronic 
obstructive pulmonary disease in July 1995, which was later 
diagnosed as interstitial lung disease in May 2006.  

2.  No lung condition was incurred during active military 
service.  

3.  There is no relationship between the veteran's current 
interstitial lung disease and any disease, injury, or event 
during his active service. 

4.  The veteran was informed in August 1997 of the July 1997 
denial of service connection for seborrheic keratosis, 
actinic keratosis, and acanthosis nigricans, claimed as 
lesions on the body, and he did not appeal that decision.

5.  Evidence received since the July 1997 denial of service 
connection for the claimed skin lesions was not previously 
considered, is not cumulative or redundant, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.

6.  The veteran was diagnosed with actinic keratosis, 
seborrheic keratosis, acanthosis nigricans in January 1997.  

7.  No skin condition was incurred during active military 
service.  

8.  There is no relationship between the veteran's current 
skin lesions and any disease, injury, or event during his 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung condition 
(initially identified as chronic obstructive pulmonary 
disease and later diagnosed as interstitial lung disease) 
have not been met.  38 U.S.C.A. §§ 1112, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.317 (2006).   

2.  The unappealed RO rating decision in July 1997, which 
denied service connection for lesions of the body, is final.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1103 (2006).  

3.  New and material evidence has been received to reopen the 
claim for service connection for lesions on the body.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

4.  The criteria for service connection for lesions of the 
body (including actinic keratosis, seborrheic keratosis, 
acanthosis nigricans) have not been met.  38 U.S.C.A. 
§§ 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.317 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lung disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
The veteran sought service connection under special service 
connection rules applying to veterans of the Persian Gulf 
War.  Service connection may be granted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. §  1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (1) an undiagnosed illness, (2) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (3) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  The claimed disability cannot by history, 
physical examination, or tests be attributable to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

Five years following service in the Persian Gulf War, the 
veteran was diagnosed with mild chronic obstructive pulmonary 
disease (COPD).  In recent years, further pulmonary function 
tests and X-rays led to the current diagnosis of interstitial 
lung disease (ILD).  ILD (and even the earlier-diagnosed 
COPD) is not a qualifying chronic disability within the 
meaning of 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. 
§ 3.317(a)(2)(i).   In addition, the veteran has been given a 
clinical diagnosis for his lung condition.  38 C.F.R. 
§ 3.317(a)(1)(i).  Accordingly, service connection under the 
special rules governing chronic diseases in Gulf War veterans 
is not warranted here.  


But the veteran is not limited to the special rules governing 
chronic disease of Persian Gulf veterans.  If the record 
establishes direct service connection for his lung condition, 
a service connection award may be granted.  For direct 
service connection, the record must establish three 
requirements: (1) the existence of a current disability; 
(2) an injury or disease was incurred during active military 
service; and (3) a relationship exists between the current 
disability and the inservice injury or disease.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) (a determination of 
service connection requires a finding of the existence of a 
current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  If any of those requirements is not met, service 
connection is not permitted.  

The veteran was diagnosed at the May 2006 VA compensation and 
pension (C&P) respiratory disease examination with 
interstitial lung disease (ILD).  With a currently diagnosed 
lung disability, the first requirement for service connection 
has been established.  But the other two requirements are not 
met on this record. 

With respect to inservice incurrence, there is evidence in 
the veteran's service records that he was exposed to hydrogen 
sulphide as a result of serving in Kuwait where 500 oil wells 
were "blown up" by Iraqi troops.  See March 1991 Memorandum 
for Record.  His military records do not include any medical 
evidence that the veteran complained of, or was treated for, 
any lung disorder.  

The veteran is not, however, limited to inservice records to 
establish that a disease was incurred during service.  The 
rules governing presumption of inservice incurrence of a 
disease for certain chronic diseases are inapplicable here 
because neither ILD (nor the earlier diagnosed COPD) are 
identified in the regulations as diseases for which such a 
presumption can be made.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

When a disease is diagnosed after service, however, inservice 
incurrence can be established when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, if the record shows that a chronic disease existed 
during service, subsequent manifestations of the same chronic 
disease at a later date, however remote, should be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  To show the existence of a 
chronic disease during service, however, there must be:  
(1) manifestations sufficient to identify the disease entity; 
and (2) sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  
38 C.F.R. § 3.303(b).  But that rule does not mean that any 
manifestation of a cough in service will permit service 
connection of pulmonary disease. 38 C.F.R. § 3.303(b).  When 
the fact of chronicity during service is not adequately 
supported, then to establish service connection for a chronic 
disease, the record must reflect a continuity of inservice 
symptoms after discharge.  38 C.F.R. § 3.303(b).  

The veteran has submitted some post-service evidence to 
substantiate his claim that a lung disorder was incurred 
during service.  The veteran testified that during service in 
Kuwait, he sought medical treatment twice for shortness of 
breath.  He said that at both sick call visits (two or three 
days apart) no X-rays were taken and he was advised to remain 
indoors.  Due to the nature of his responsibilities as a 
platoon sergeant, however, he could not remain indoors.  He 
left Kuwait in early May 1991.  When he got out of the smoke 
in Kuwait City, his breathing improved somewhat and he 
testified that when he returned to the United States, he did 
not have breathing problems for a while.  

The veteran's wife and daughter submitted statements that the 
veteran developed health problems after service in Kuwait.  
They both described his condition as it existed in 
October 1996, at the time of their statements.  They noted 
that the veteran's breathing was very labored and loud at 
that time.  

The veteran also produced a statement from the first sergeant 
of his unit.  Sergeant G. explained that the unit was within 
1,000 yards of oil wells, refineries, and storage tanks that 
were on fire.  In all directions, he could see fire and black 
smoke and residuals falling all around, so that their 
uniforms were black with a soot-like substance.  Sergeant G. 
stated that in April 1991, the veteran went on sick call for 
respiratory problems.  He said the veteran was treated that 
day by the doctor and had several follow-up treatments, as 
well as being monitored by the company medics during the rest 
of the time they were in country.  The first sergeant's 
account of the veteran's treatment differs from that of the 
veteran, who said he went on sick call only twice and did not 
provide any testimony about the company medics monitoring 
him.  

In any event, the statements by these lay persons do not 
establish that a lung disorder was incurred during service.  
Neither the veteran nor the first sergeant is competent to 
diagnose a disease.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  At most, the 
veteran's and the first sergeant's statements establish that 
the veteran had some difficulty breathing during service.  
Two visits, two or three days apart, to a medical facility do 
not establish a chronic disease.  

Nor does the evidence establish chronicity of inservice 
symptoms of a lung disorder.  The veteran himself testified 
that his breathing improved when he left Kuwait.  The 
statements of his wife and daughter only address breathing 
trouble in October of 1996, which was five years after his 
discharge.  The veteran said that he began having trouble 
breathing during the night in 1992, but he was not the kind 
of person who went to doctors, so he sought no medical 
treatment at that time.  He provided no evidence of the 
severity or frequency of his breathing problems immediately 
following service.  Accordingly, this evidence is not 
definite enough to conclude that a disease was incurred 
during service.  

But the evidence that similar symptoms were experienced 
during service and within five years of discharge was 
sufficient to raise the medical question whether there was a 
connection between the veteran's current lung disability and 
the symptoms of shortness of breath he experienced during 
service.  38 C.F.R. § 3.159(c)(4) (competent evidence showing 
post-service treatment for a condition or other possible 
association with military service is a factor in obtaining a 
medical opinion to assist in deciding a claim).  Accordingly, 
in May 2006, the veteran was provided with a VA C&P 
respiratory disease examination to determine the etiology of 
his current lung disability.  

The C&P examiner reviewed the veteran's claims file and test 
results, recorded the veteran's medical and work history, and 
conducted a physical examination.  The VA C&P examiner 
concluded that the veteran's current lung disorder was less 
likely than not caused by the veteran's active military 
service.  The examiner explained that ILD, or pulmonary 
fibrosis, is not one of the diseases associated with the 
inhalants incurred during the Persian Gulf War.  Moreover, 
she stated that it was highly unlikely that a 30-day exposure 
to inhalants contributed anything to the development of ILD.  
She noted that in his civilian work doing maintenance tasks, 
he had been constantly exposed for more than 30 years to 
fumes from chemicals (including ammonia), dust, residue, and 
dyes.  She acknowledged that the veteran wore a respirator 
when he handled ammonia.  Yet, she found it was much more 
likely that his work-related exposure to chemicals over a 
long period of time caused the lung disease rather than the 
30-day exposure to Gulf War inhalants.  

The medical opinion of the May 2006 VA C&P examiner thus 
resolved the question whether there was continuity between 
the inservice shortness of breath and the current lung 
disability.  As a result, the second requirement for service 
connection - that a disease or injury was incurred during 
active military service - is not established on this record.  

Nor is the third requirement for service connection - a 
medical nexus between the current disorder and a disease or 
injury incurred during active military service -established 
on this record.  At his July 2000 hearing before the Decision 
Review Officer (DRO), the veteran testified that Dr. Young 
had told him his current lung disorder was related to his 
service in Kuwait.  But the medical treatment records in the 
claims file contain no such notation by Dr. Young.  The DRO 
told the veteran that to establish his claim, he should get 
her to state her opinion (including her rationale) in writing 
and submit that to the RO.  When the veteran said he might 
not be able to get in touch with her, the DRO explained that 
he could obtain a medical opinion from any of the people who 
treat him for lung problems and that such evidence would help 
him support his claim.  No such evidence has been submitted.  
The only medical nexus opinion in the record is that of the 
May 2006 VA C&P examine.  Since she concluded the veteran's 
current lung condition is not related to service, the 
veteran's claim must be denied.  


On appeal, the veteran argues that the May 2006 VA C&P 
examiner's opinion is inadequate.  He points out that the 
examiner was merely a physician's assistant and that the 
physician who reviewed her report and approved it never spoke 
to him.  The veteran asserts that a pulmonary specialist is 
needed to evaluation his condition.  

A medical opinion need not be by a physician to be competent 
medical evidence, and, in the absence of evidence to the 
contrary, the Board may presume the competence of a VA 
medical examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 
568 - 570 (2007) (rejecting argument that a medical opinion 
by a nurse practitioner is not competent medical evidence, 
and, rejecting argument that VA cannot rely upon a medical 
opinion that does not explicitly state the qualifications of 
the examiner); see also Butler v. Principi, 244 F.3d 1337, 
1340 (Fed. Cir. 2001) (presumption of regularity doctrine 
permits courts to presume what appears regular is regular and 
shifts the burden to the attacker to establish the contrary).  
The veteran has pointed to no flaws in the examiner's opinion 
other than he believes the evidence leads to a different 
conclusion.  But as discussed above, the veteran is a lay 
person and thus is not qualified to determine the etiology of 
his lung disorder.  Espiritu v. Derwinski, supra.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a further medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  Here, however, the opinion provided by 
the May 2006 examiner is sufficient to decide the claim.  The 
examiner is a certified physician's assistant.  Her opinion 
was based on the evidence in the claims file, the results of 
medical tests, and her thorough examination of the veteran.  
She provided a complete rationale for her conclusion that is 
supported by the evidence in the record.  Moreover, her 
report was co-signed by a physician.  See Veteran's Benefits 
Administration Adjudication Procedure Manual M21-1MR, Part 
III, subpart iv, Ch.3, § D.19(a) (governing signature 
requirements on reports of physical examinations) .  
 
When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  Here, the statements of the veteran, his first 
sergeant, his wife, and his daughter were sufficient to raise 
the possibility that his current lung condition was incurred 
during service.  But the definite opinion of the medical 
examiner that the disorder was not incurred in service is 
much more persuasive than the inference of a possibility 
raised by the lay statements.  When, as here, the evidence 
against the claim is much greater than that in favor, the 
reasonable doubt doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  Service connection for the veteran's 
lung disorder is not warranted on the evidence in this 
record.  

New and material evidence in the claim for lesions on the 
body

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a), 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  Here, the veteran filed a service connection 
claim in May 1996 seeking service connection under the 
special Persian Gulf veteran rules.  During the adjudication 
of that claim, a claim for service connection for lesions on 
the body was raised.  In a July 1997 rating decision, the RO 
denied service connection for lesions on the body and the 
veteran was notified of that adverse decision.  Since the 
veteran did not file a notice of disagreement, that decision 
became final.  38 C.F.R. § 20.302(a).  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).   Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case or upon a previous adjudication 
that no new and material evidence has been presented) will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).   

For claims filed prior to August 29, 2001, such as this 
January 1999 claim, new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which (1) bears directly and substantially upon the specific 
matter under consideration; (2) is neither cumulative nor 
redundant; and (3) by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. §3.156(a) (2001).  

Since the July 1997 rating decision, the RO has obtained 
considerable evidence on the issue of service connection for 
lesions on the body.  Most of that evidence is medical 
treatment records from the VA Medical Center in Mountain 
Home, Tennessee and from a skin clinic.  The only other 
evidence that relates to his skin is the veteran's testimony 
at the July 2000 DRO Hearing.  These two categories of 
evidence will be addressed in turn below.  

While some of the medical records were previously submitted 
to agency decisionmakers, some records were not submitted 
previously.  Yet, all of the new medical information relates 
to the condition of the veteran's skin after his discharge 
from service.  But the fact that the veteran had skin lesions 
on his body after service was established at the time of the 
July 1999 rating decision.  Thus, while the records address 
more recent incidences of treatment for the veteran's skin 
condition, that evidence is cumulative of what was already in 
the record at the time of the last final decision in 
July 1999.  None of the medical treatment records contain any 
information about the veteran's skin during service.  Nor do 
they link the veteran's current skin condition to any 
disease, injury, or event during the veteran's active 
military service.  Since the records address only the post-
service condition of the veteran's skin, they are cumulative 
and redundant of evidence previously considered.  As such, it 
is not new and material evidence within the meaning of the 
regulations.  38 C.F.R. §3.156(a) (2001).  Thus, the 
veteran's claim cannot be reopened on the basis of the 
medical treatment records obtained by the RO.  

As for the veteran's testimony, it had not previously been 
presented to agency decisionmakers.  Unlike the medical 
records obtained by the RO, however, the veteran's testimony 
did address the issue of the inservice condition of the 
veteran's skin, so it bears directly on the issue under 
consideration.  And since no evidence about the veteran's 
skin condition during service had previously been submitted, 
that testimony was neither redundant nor cumulative.  
Finally, the veteran testified that his skin condition began 
in 1992, the year after his discharge.  For the purpose of 
establishing whether new and material evidence has been 
received, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, 
new evidence can be sufficient to reopen a claim if it can 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The veteran's testimony about the origin of his skin 
condition is therefore significant enough that it must be 
considered in order to fairly decide the merits of the claim.  
As a result, that evidence is new and material evidence 
within the meaning of the regulations in effect at the time 
the veteran's claim was filed.  38 C.F.R. §3.156(a) (2001).   
The veteran's claim for service connection for a skin 
disability is thus re-opened.  

Service connection for lesions on the body

Although the veteran's testimony at the DRO hearing was 
sufficient to reopen the claim, and thus all the evidence of 
record is to be considered in deciding the claim, the 
evidence in the record as a whole does not warrant service 
connection for the veteran's skin condition.  

As discussed above, for service connection, the evidence must 
establish three requirements: (1) the existence of a current 
disability; (2) an injury or disease was incurred during 
active military service; and (3) a relationship exists 
between the current disability and the inservice injury or 
disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; see also 
Watson v. Brown, supra.  Here, the evidence shows that the 
veteran currently has several kinds of lesions on his body, 
including actinic keratosis, seborrheic keratosis, and 
acanthosis nigricans.  But the other two requirements for 
service connection are not established on this record. 

There are no service medical records showing that a skin 
condition was incurred during service.  Indeed, the veteran 
testified that during service he was never treated for any 
skin condition.  He further testified that he never had any 
skin lesions or any problems with his skin until after he was 
discharged from service.  

Moreover, the veteran's testimony that his lesions appeared 
within one year after discharge is not sufficient to 
establish that he incurred a skin condition during service.  
When certain chronic diseases are manifest within one year 
after discharge from active service, the law provides that 
inservice incurrence can be presumed.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  But only the chronic 
diseases explicitly listed in 38 C.F.R. § 3.307(a) are 
entitled to that presumption, and none of the veteran's 
diagnosed lesions are included in that list of chronic 
diseases.  See 38 C.F.R. § 3.309(a).  

When a disease is diagnosed after service, service connection 
may be granted when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  But the evidence 
in the record does not establish that any skin condition was 
incurred during service.  The veteran presents very little 
evidence of a chronic condition immediately after service.  
He testified that he first had a skin lesion in 1992 but he 
didn't go to the doctor.  He presented no evidence about the 
position or appearance of the lesion, in which month it 
appeared, its duration, or how frequently he experienced any 
skin problems.  The first medical evidence about his skin is 
a March 1995 report (four years after discharge) that shows 
that some skin lesions were cryogenically removed and some 
skin tags were removed four months later.  

Altogether in the 15 years after service, the veteran has 
been treated for various skin problems only seven times:  in 
March 1995 (actinic keratosis, seborrheic keratosis, 
seborrheic dermatitis); in July 1997 (skin tags); in 
March 1998 (seborrheic keratosis); in August 2002 (with a 
follow-up in December 2002) (actinic keratoses, acantholytic 
dematosis, tinea manuum, tinea corporus); in January 2004 
(superficial lesions) and in January 2006 (yeast intertrigo, 
tinea corporus, eczema, actinic keratoses, hypertrophic 
actinic keratoses).  Given all the evidence-including the 
fact that the veteran experienced no skin problems during 
service-the record does not establish that any skin 
disability was incurred during service. Accordingly, the 
second requirement for service connection has not been met.  


Nor does the record show that there is a connection between 
the veteran's current skin problems and his active military 
service.  The veteran testified that no medical professional 
has ever told him that his skin problems are related to his 
military service.  The treatment notes contain no opinion 
linking the skin problems with the veteran's military 
service.  To the contrary, the March 1997 VA C&P examiner 
explained that the veteran's mild acanthosis nigricans (that 
included acrochordons and skin tags) was usually secondary to 
being overweight with hyperinsulinemia (which can lead to 
diabetes mellitus).  The only evidence linking the veteran's 
skin problems to his active military service are the 
statements by the veteran and his wife.  But they are not 
competent to make medical judgments because they are lay 
persons.  See Espiritu v. Derwinski, supra.  Since the third 
requirement for direct service connection has not been met, 
the veteran's claim must be denied. 

The veteran's original claim for lesions of the body arose 
out of a claim relying upon the special rules governing 
service connection for Persian Gulf veterans under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  But since, as 
discussed above, the record shows that the veteran's lesions 
were not incurred during active service, those special rules 
are not applicable.  38 C.F.R. § 3.317(c) (compensation 
cannot be paid if the illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War).  

When, as here, the evidence against the claim is much greater 
than that in favor, the reasonable doubt doctrine of 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  Service connection is not 
warranted on this record.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.     

The RO's October 2005 letter describing the evidence needed 
to support the veteran's claim was mailed well before the 
November 2006 supplemental statement of the case.  It 
described the evidence necessary to substantiate a claim for 
service connection, identified what evidence VA had collected 
and was collecting, requested the veteran to send in medical 
treatment documents and information, and invited the veteran 
to send VA whatever evidence he had in his possession 
pertaining to his claim.  The information about what evidence 
was necessary with respect to the rating criteria and the 
effective date of an award for service connection  was 
included in the November 2006 supplemental statement of the 
case, and in response to that document, the veteran notified 
VA that he had no more evidence to submit.  The veteran thus 
received sufficient content-complying notice to participate 
in the adjudication process.   See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  

When a claim to reopen a previously-denied claim is filed, 
the notice to the veteran must include explanations of the 
definition of new and material evidence as well as what 
evidence would be required in order to reopen the prior 
claim.  See Kent v. Nicholson, 20 Vt. App. 1 (2006).  The 
April 1999 letters to the veteran explained what was meant by 
new and material evidence, suggested the best evidence to 
submit to reopen the previously-denied claim, and explained 
the criteria for the special rules governing chronic diseases 
incurred by Persian Gulf War veterans.  Those letters did not 
specifically address what evidence was needed to reopen the 
veteran's skin claim.  But even if VA failed to provide 
complete notice to the veteran about new and material 
evidence, the veteran was not harmed because his claim to 
reopen the skin claim was granted.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA met this duty by obtaining documents (the claims 
file, available service medical records, and VA medical 
treatment records), by conducting physical examinations, and 
by  providing the veteran with an opportunity to provide 
testimony at a local RO hearing.  


ORDER

Service connection for a lung condition (initially identified 
as chronic obstructive pulmonary disease and later diagnosed 
as interstitial lung disease) is denied.  

New and material evidence has been received, and the claim of 
entitlement to service connection for lesions on the body 
(including actinic keratosis, seborrheic keratosis, and 
acanthosis nigricans) is reopened.  To that extent, the 
appeal is granted.   Service connection for lesions on the 
body (including actinic keratosis, seborrheic keratosis, and 
acanthosis nigricans) is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


